Citation Nr: 1545536	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right Achilles tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1992 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue of entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis to the agency of original jurisdiction (AOJ) for additional development in July 2014 and December 2014.  In a June 2015 rating decision the AOJ granted an increased 20 percent rating effective from November 6, 2009, the date of the Veteran's original claim.


FINDING OF FACT

The Veteran's service-connected right ankle tendonitis is manifested by no worse than marked limitation of ankle motion.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for right Achilles tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5099-5024 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand in July and December 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although the February 2015 VA examiner was apparently unable to review service treatment reports located in the Veteran's Virtual VA record, service connection had previously been established and the current ankle disability was sufficiently addressed.  The available medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Tenosynovitis is rated pursuant to the criteria found in Diagnostic Code 5024 of the Schedule, which directs that the disorder is to be evaluated on limitation of motion of the affected parts pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service medical reports showing the Veteran was treated for a right Achilles tendon injury.  A March 2000 X-ray study noted he sustained a right ankle inversion the previous day, but that the study was unremarkable and without evidence of fracture.  An April 2000 report noted a possible Achilles sprain.  A November 2001 report provided a diagnosis of chronic right retrocalcaneal bursitis/Achilles tendonitis.  X-ray studies of the right heel were unremarkable.  A July 2002 report noted complaints of persistent pain to the right calf and Achilles tendon.  The examiner noted tenderness to palpation with an intact Achilles tendon and no deformity.  A diagnosis of persistent Achilles tendonitis/retrocalcaneal bursitis was provided.  A subsequent July 2002 report noted right Achilles bursitis with decreased ankle motion.  A February 2003 report included a diagnosis of anterior tibialis tendonitis.  

VA examination in October 2009 revealed tenderness to palpation of the entire right calf and Achilles tendon without ankle joint tenderness or abnormal (reduced) range of motion on examination.  The examiner noted that repeated movement caused pain, but did not significantly reduce range of motion.  The Veteran's right calf diameter was 42 centimeters (cm) compared to 43 cm on the left.  Motor examination revealed strong foot dorsiflexion and plantar flexion.  The ability to walk on heels and toes was demonstrated without difficulty.  It was noted that the Veteran reported mild to moderate pain at the back of the heel and in the calf with moderate pain twice per day lasting as much as 10 minutes, aggravated by running, prolonged standing, and marching.  He stated his ankle did not bother him at all and that it was not unstable.  Range of motion studies revealed dorsiflexion was to 10 degrees on active motion, to 15 degrees on passive motion, and to 10 degrees with Deluca criteria consideration of motion after three repetitions.  Plantar flexion was to 45 degrees on active motion, to 45 degrees on passive motion, and to 45 degrees with Deluca criteria consideration of motion after three repetitions.  Pain was estimated as nine on a 10 point scale.  A diagnosis of chronic right Achilles tendonitis.  The examiner stated that there was no significant additional limitation of movement due to repetitive use, but that the condition had significant potential for causing the Veteran future functional impairment.

VA treatment records dated in February 2011 noted that strength was 5/5 to all muscle groups, but that there was a mild/minor asymmetry in muscle mass of the calves, right slightly less defined than the left, and medial aspect of the ankles.  Records noted a partial rupture of the Achilles tendon.  A March 2011 physical therapy report noted an observable difference in gastrocnemius definition, right smaller than left.  It was noted that circumferential measurements were not taken nor were specific range of motion studies performed, but the examiner noted that there was at least a three to five degree difference in ankle dorsiflexion and plantar flexion.  An April 2011 report noted intermittent right ankle/heel cord discomfort estimated as greater than or equal to four on a ten point scale.  

VA muscle injuries examination in September 2012 included a diagnosis of right torn Achilles tendon, identified as a non-penetrating muscle injury to Muscle Group XI.  It was noted that the injury affected muscle substance or function and was manifest by signs and/or symptoms attributable to muscle injuries.  The examiner noted that magnetic resonance imaging (MRI) revealed a torn tendon and that recent X-ray studies showed evidence of old trauma.  Right ankle dorsiflexion was to 10 degrees and flexion was to 25 degrees with pain.  The lower third of the right Achilles tendon was very tendon to touch.  Achilles reflex testing could not be tested adequately because of pain and tenderness.  The examiner noted that the Veteran's muscle injury had an impact on his ability to work defined as taking more breaks from his warehouse job without any lost work time, but also remarked that the injury was to the Achilles tendon and not to the muscles of the lower leg.

VA treatment records dated in September 2012 noted decreased flexion and extension to the right ankle with decreased right calf diameter as compared to the left.  An October 2012 podiatry examination noted X-ray and MRI studies and provided assessments of right ankle pain, hypertrophied os trigonum to the right rearfoot, sequela of remote injury to the right deltoid ligament, and sequela of remote to the right anterior talofibular ligament.  

At his January 2014 hearing the Veteran testified that his right Achilles tendonitis had gotten worse and that his movement had diminished.  He stated he was barely able to rotate his ankle to the right or left and that sometimes when walking it collapsed or gave out.  

VA examination in February 2015 included a diagnosis of right Achilles tendon rupture.  The examiner noted range of motion on right ankle dorsiflexion to 10 degrees and plantar flexion to 25 degrees was unchanged from examination in September 2014.  Motion was noted to be abnormal or outside normal range, but neither abnormal motion nor pain resulted in or caused functional loss.  There was no evidence of pain with weight bearing.  There was tenderness to palpation at insertion of the tendon on heel.  It was noted that the Veteran did not report flare-ups that impacted the function of the ankle.  He was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  It was noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  A factor contributing to disability was described as walking with dorsiflexion of the ankle caused some discomfort over 30 minutes, but was not limited at work.  The examiner noted that the Veteran had not been examined over a period of time, so it could not be stated whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength was 5/5 on plantar flexion and dorsiflexion.  There was no reduction in muscle strength, no muscle atrophy, and no ankylosis.  Right ankle instability or dislocation was not suspected.  It was noted the Veteran worked for a trucking company overseeing regulatory compliance, and that his ankle disability did not impact his ability to perform any type of occupational task.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected right ankle tendonitis is manifested by no worse than marked limitation of ankle motion.  Although the Veteran complained of right ankle instability, the February 2015 VA examination is persuasive that there was no objective evidence of right ankle instability or dislocation.  The overall evidence of record demonstrates no indication of ankle ankylosis, impairment of the tibia or fibula with marked ankle disability, malunion of the os calcis or astralgus, or actual injury to Muscle Group XI.  The examination findings during the course of this appeal are not indicative of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Therefore, a schedular rating in excess of 20 percent must be denied.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with his or her employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well-documented.  The Veteran is shown to be currently working with no indication of a marked interference with employment as a result of any specific service-connected disability or disabilities.  There is no evidence of other related factors such as frequent periods of hospitalization due to service-connected disability.  Therefore, the Board finds that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for right Achilles tendonitis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


